Citation Nr: 1511908	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in evaluation from 30 percent to 10 percent, effective September 1, 2010, for bilateral pes planus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized a reduction from 30 percent to 10 percent for the Veteran's bilateral foot disability.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected bilateral pes planus to 10 percent disabling, effective September 1, 2010, under Diagnostic Code 5276.

2.  At the time of the reduction, the evidence failed to show a material improvement in the service-connected bilateral pes planus disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected bilateral pes planus disability was not proper, and the 30 percent disability evaluation is restored, effective September 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to restore the Veteran's bilateral pes planus disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

A March 1977 RO decision assigned a disability rating of 10 percent for the Veteran's bilateral pes planus disability.  A June 2006 rating decision increased the rating to 30 percent disabling.  A March 2010 rating decision proposed a rating reduction for the Veteran's bilateral pes planus disability from 30 percent disabling to 10 percent, and a June 2010 decision reduced the rating for the Veteran's service-connected bilateral pes planus disability from 30 percent to 10 percent, effective September 1, 2010.

The Board notes that the Veteran's bilateral pes planus disability was reduced based on the findings of a March 2010 VA foot examination.  The VA examiner noted that the Veteran had bilateral callosities and pain.  Additionally, a July 2010 VA treatment note reflects that the Veteran has bilateral pronation, which is objective evidence of marked deformity.  The board further finds that while the March 2010 examiner did not find pronation, there is nothing in the record to suggest that this deformity somehow developed in the period between March 2010 and July 2010, and the Board will therefore give the Veteran the benefit of the doubt, and conclude that this condition was present, but not specifically observed, in July 2010.  Characteristic callosities, pain, and bilateral pronation are all symptoms that are contemplated under the 30 percent rating criteria for acquired flatfoot.  38 C.F.R. § 4.71a (2014).  

As the evidence of record shows that the Veteran has bilateral callosities, pain, and bilateral pronation, all of which warrant a 30 percent rating according to the schedular criteria, the Board finds that the reduction in the evaluation for service-connected bilateral pes planus disability was improper, and the 30 percent disability evaluation is restored, effective September 1, 2010.


ORDER

The 30 percent disability evaluation for the Veteran's service-connected bilateral pes planus disability is restored, effective September 1, 2010, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


